—Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Tisch, J.), imposed January 27, 1993.
Ordered that the sentence is affirmed.
The defendant’s contention that the People’s failure to comply with the provisions of CPL 400.21 denied him the opportunity to controvert his second felony offender status is without merit. He admitted that he was a second felony offender several times in open court, thereby waiving strict compliance with the statute (see, People ex rel. Colon v Reid, 70 AD2d 893). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.